UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1623


CRISTOBAL ANTONIO COREAS, a/k/a Juan Antonio Mejias, a/k/a
Jose Mejia,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 24, 2014             Decided:   October 2, 2014


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cristobal Antonio Coreas, Petitioner Pro Se. Stuart F. Delery,
Assistant Attorney General, Jesse David Lorenz, Emily Anne
Radford, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cristobal Antonio Coreas, a native and citizen of El

Salvador,   petitions   for   review    of    an   order   of    the    Board   of

Immigration Appeals (“Board”) denying his motion to reconsider.

We have reviewed the administrative record and the Board’s order

and find no abuse of discretion.          We therefore deny the petition

for review for the reasons stated by the Board.                    See In re:

Coreas (B.I.A. May 28, 2014).          We also deny Coreas’ motion for

appointment of counsel.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and      argument   would     not   aid     the

decisional process.



                                                                PETITION DENIED




                                    2